BIJUR, J.
Plaintiff sued for unjustified discharge under a contract of employment reading as follows:
“New York, August 15, 1913.
“I, M. S. Scheinman, do hereby agree to employ J. Leifer, and J. Leifer agrees to work for the said M. S. Scheinman, as designer and fitter at a yearly salary of $1,720, payable $35 on Friday of each week, and said J. Leifer must prove satisfactory in every respect to the said M. S. Scheinman.
“M. S. Scheinman.
“J. Leifer."
*41It seems perfectly clear that this agreement was a hiring at will, and not an employment for a definite term. Martin v. N. Y. Life Ins. Co., 148 N. Y. 117, 42 N. E. 416; Watson v. Gugino, 204 N. Y. 535, 98 N. E. 18, 39 L. R. A. (N. S.) 1090, Ann. Cas. 1913D, 215. It is plainly distinguishable from the contract construed by this court in Hebberd v. Am. Sheet Metal Lath Co., 90 Misc. Rep. 350, 152 N. Y. Supp. 1083, where certain elements of the contract indicated plainly that the employment was for a definite term. No such elements are present in the case at bar.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.